MEMORANDUM OF DECISION.
This appeal presents an issue no longer novel in our jurisdiction. The issue is whether an insured covered by an uninsured motorist provision of an automobile liability insurance policy, which insures four vehicles and which requires payment of four separate premiums, can recover damages of up to four times the stated amount of coverage. Pointing to differences in policy language, the plaintiff, Lester Cooley, contends that the Superior Court erred in applying to this case our holding in Dufour v. Metropolitan Property & Liability Insurance Co., 438 A.2d 1290 (Me.1982). We agree with the Superior Court that the differences in language do not affect the result, namely, that the policy limit prohibits stacking of the uninsured motorist coverages.
The entry is:
Judgment affirmed.
All concurring.